IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

TIMOTHY KEITH,
                                                           DIVISION ONE

                         Appellant,                        No. 70931-3-1

                v.

                                                                                               S       wo
AMANDA JAMISON
                                                           UNPUBLISHED OPINION                 £       ™o
                                                                                                —<     o-n
                                                                                                       -ti *"*';

                         Respondent.
                                                           FILED: MAY 182015                    5 ^§°  sir-

        Per Curiam — Timothy Keith, appearing pro se, appeals an order of                       .11    ^s

contempt imposing a sanction of $1,000 in attorney fees. He contends the order

should be reversed because the notice of hearing below did not comply with

SCLCR 6(d)(1)1 and he therefore "did not have proper time to respond" to the

motion for contempt. Assuming without deciding that the order is appealable as

a matter of right,2 Keith fails to demonstrate reversible error.

        A violation of the notice requirements for motion hearings is grounds for

reversal only upon a showing of prejudice. O'Neill v. City of Shoreline, 183 Wn.

App. 15, 22, 332 P.3d 1099 (2014) (addressing CR 6(d)(1)); Zimnv v. Lovric. 59
Wash. App. 737, 740, 801 P.2d 259 (1990). Keith failed to demonstrate prejudice

or request a continuance below. He merely stated that he received notice of the

hearing "on Monday . . . , which only gave me four days [to prepare for the

hearing] and I thought it had to be nine to fourteen days but I guess that's beside


         1The rule provides in part: "Notes for the Motion Calendar shall be filed with the clerk of
the court and served on all parties at least nine (9) court days before the hearing."
         2 See In re Marriage of Waaner. 111 Wash. App. 9, 15-16, 44 P.3d 860 (2002) ("An
adjudication of contempt is appealable if it is a final order or judgment; i.e., the contumacy—the
party's willful resistance to the contempt order—is established, and the sanction is a coercive one
designed to compel compliance with the court's order.").
No. 70931-3-1/2



the point." Report of Proceedings (Aug. 30, 2013) at 7. For the first time on

appeal, Keith claims that he was prejudiced by the late notice.3 We need not

consider arguments made for the first time on appeal. RAP 2.5(a).

        Affirmed.


                                 FOR THE COURT:




        3 He claims he "was up until 4:00 a.m. trying to put together his response which did not
contain any proper legal points and or arguments, just his story and or babbling of what took
place." Appellant's Br. at 1-2.